Citation Nr: 0711275	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial tachycardia (PAT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision in 
which the RO continued the 10 percent disabling rating for 
PAT.

In April 2006, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), for additional 
development and adjudication.  After completion of the 
requested actions, the RO continued the denial of the claim, 
and returned to the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PAT is productive of no more than one to 
four episodes per year documented by electrocardiogram (ECG) 
or Holter monitor.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for PAT have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.20, 4.104 Diagnostic Code 7010 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, pursuant to the April 2006 Board remand, a VCAA 
letter was sent to the veteran in May 2006.  An additional 
letter was sent in September 2006.  In these letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The veteran was provided notice 
consistent with the provisions in Dingess in May 2006 and 
December 2006.  After the veteran was afforded the 
opportunity to respond to the pre-December 2006 notice 
described above, the claim was last adjudicated in the 
December 2006 (as reflected in a supplemental statement of 
the case (SSOC)); in response later that month, the veteran 
indicated that he had no further evidence to submit in 
support of his claim.  See Response dated in January 2007.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  

As regards VA's duty to assist, the Board notes that the 
record also reflects that VA has made reasonable efforts and 
taken appropriate action to obtain all relevant records for 
consideration in connection with the claim for increase.  
Relevant information and evidence associated with the claims 
file includes the veteran's service medical records, post-
service private medical records, and VA examination reports.  

The Board notes that, pursuant to the April 2006 Board 
remand, the veteran was to be afforded an additional VA 
examination.  The examination was scheduled for November 
2006.  Notice of the examination was sent to the same address 
as the December 2006 SSOC, to which the veteran responded (as 
indicated above).  The veteran failed to report to said 
examination.  VA's duty to assist is by no means a one-way 
street, and a veteran's obligation to provide certain facts, 
in this case by submission to a VA examination, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Because the record includes some 
medical information upon which to evaluate the claim, the 
Board will, as the RO has done, consider the claim on the 
basis of the current record, rather than to deny the claim as 
a matter of law.  See 38 C.F.R. § 3.655(a),(b) (2006).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes written statements reflecting his 
multiple contentions; reports of VA examination; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that his service-connected PAT warrants 
a rating in excess of 10 percent as disability has worsened 
to such a degree that he is experiencing more then four 
episodes of PAT per year.  

Service connection for PAT was awarded in a March 1982 rating 
decision.  The RO assigned a 10 percent rating, effective 
September 1981.  The decision was based on the veteran's 
service medical records, which revealed he was treated for 
PAT on multiple occasions in service, and a December 1981 
report of VA examination, which noted the veteran continued 
to complain of episodes of PAT occurring on the average of 
two to three per week.  

The 10 percent rating has been in effect since 1981.  The 
veteran filed his increased rating claim in September 2002.  
The RO continued the 10 percent disabling rating in an April 
2003 rating decision.  The veteran disagreed with the 10 
percent rating and initiated the instant appeal.  He contends 
that while he does not have four or more episodes of PAT 
documented by ECG or Holter monitor, they are occurring that 
frequently and he is managing the episodes with prescribed 
medications.

The veteran's PAT continues to be rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7010.  
Under this Code, a 10 percent rating is assigned for 
permanent atrial fibrillation (lone atrial fibrillation) or 
one to four episodes per year of PAT or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104.  A 30 percent rating is assigned 
for PAT or other supraventricular tachycardia with more than 
four episodes per year documented by ECG or Holter monitor.  
Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's PAT closely approximates the 
criteria for the current 10 percent rating.  

Private medical records from Dr. DLH dated in July 1992 
indicate that while the veteran complained of chest pains, he 
denied palpitations, diaphoresis, shortness of breath, 
nausea, or radiation.  His heart rate was regular.  Treatment 
notes dated in June 1996 show the veteran's cardiac 
examination was normal.  An entry dated in December 1997 
reveals the veteran had a history of PAT with no recurrences.  
In January 2001, the provider noted the veteran had an 
episode of PAT which converted spontaneously with adenosine.  
There was no recurrence.  The veteran complained of PAT in 
February 2001.  The veteran had supraventricular tachycardia 
noted on ECG in March 2002.  The veteran's PAT was considered 
stable in October 2002.

On VA examination in December 2002, the veteran complained of 
PAT episodes occurring once to twice monthly lasting 30 to 40 
minutes.  The veteran described palpitations and being 
lightheaded.  He indicated he took Inderal for his condition.  
He denied shortness of breath, chest pain, syncope, or near 
syncope.  Physical examination showed the veteran had a 
slightly irregular rhythm without murmur, gallop, or rub.  
The ECG only showed normal sinus rhythm with occasional 
premature ventricular complexes.  In a March 2003 addendum, 
the examiner noted that a January 2003 Holter monitor showed 
no episodes of PAT. 

Emergency Department notes from the Penobscot Bay Medical 
Center dated in May 2002 show the veteran was admitted with 
an episode of supraventricular tachycardia recorded on the 
monitor and an ECG, which converted to a normal sinus rhythm 
after he was given six milligrams of adenosine.  

A February 2005 entry from Dr. DHL indicates the veteran 
reported PAT less symptomatic over time.  Emergency Room 
notes from Waldo County General Hospital dated in March 2005 
reveal the veteran had supraventricular tachycardia on ECG.  
Records from Dr. DHL contain an ECG performed in July 2005, 
which also showed supraventricular tachycardia.  While the 
veteran complained of an episode of PAT in March 2006, it was 
not documented by ECG or Holter monitor.

While a 10 percent rating is warranted, there is no evidence 
of PAT or other supraventricular tachycardia with more than 
four episodes per year documented by ECG or Holter monitor to 
warrant a 20 percent rating.  38 C.F.R. § 4.104.  The 
evidence delineated above shows no more than two documented 
episodes of PAT annually.

Hence, the criteria for a higher rating under Diagnostic Code 
7010 simply are not met.  The Board also points out that 
there is no other provision of the rating schedule pursuant 
to which a higher rating for the service-connected disability 
could be assigned.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board notes that there is no showing that the service-
connected disability reflects a disability picture so unusual 
or exceptional in nature as to warrant referral of the case 
for assignment a higher rating on an extra-schedular basis, 
pursuant to the procedures set forth in 38 U.S.C.A. 
§ 3.321(b)(1) (cited to in the October 2003 SOC).  The 
veteran's PAT has not required frequent inpatient care, nor 
has the disability, alone, markedly interfered with 
employment.  Rather, given the current record, the currently-
assigned 10 percent rating adequately compensates the veteran 
for the nature and extent of severity of his PAT.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action in this regard.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As a final point, the Board reiterates that the veteran 
failed to report to a VA examination scheduled for him in 
November 2006.  While such an examination may have reveled 
additional findings, the Board has (as did the RO) considered 
the claim on the basis of the current record.  Should the 
veteran's disability picture change in the future, and he 
expresses his willingness to report to a VA examination,  he 
may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of a 
rating other than the 10 percent rating currently assigned.  

For all the foregoing reasons, the claim for increase must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for paroxysmal atrial 
tachycardia is denied.



____________________________________________
JACQUELINE E. MONROE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


